number release date index no control no tam-117002-00 cc psi b8 january internal_revenue_service national_office technical_advice_memorandum chief taxpayer’s name taxpayer's address taxpayer’s identification_number taxable periods date of conference legend x y x issue are amounts paid_by y to x a limited_liability_company exempt from the tax imposed by sec_4261 of the internal_revenue_code as payments between members of an affiliated_group for purposes of sec_4282 conclusion because x is an entity properly classified as a partnership amounts paid_by y to x are not payments between members of an affiliated_group for purposes of sec_4282 rather those amounts are subject_to the tax imposed by sec_4261 facts x a virginia limited_liability_company llc was formed on date x by corporation y and two of the officer shareholders of y y contributed an aircraft and received a percent interest in x the two officer shareholders each contributed approximately dollar_figure and received a percent interest in x x owns the aircraft hires pilots and pays to have the aircraft maintained y pays x a monthly amount that is determined by projecting the amount necessary to maintain and operate the aircraft based on prior experience the only income of x is the amount_paid by y for the expense of operating the aircraft the air transportation provided by x begins and ends in the united_states applicable law sec_4261 imposes a tax on the amount_paid for taxable_transportation as defined in sec_4262 of any person by air sec_4262 in part defines the term taxable_transportation as transportation by air which begins in the united_states and ends in the united_states sec_4262 clarifies that the term transportation includes layover or waiting time as well as movement of the aircraft in deadhead service sec_4282 provides that the tax imposed by sec_4261 does not apply to amounts paid_by one member_of_an_affiliated_group to another member of that group for air transportation if the aircraft is not available for hire by persons other than members of the affiliated_group sec_4282 provides that for purposes of sec_4282 the term affiliated_group has the meaning assigned by sec_1504 except that all corporations shall be treated as includible corporations without regard to the exclusions set forth in sec_1504 sec_4291 requires any person receiving any payment for taxable services such as taxable air transportation to collect the amount of the tax from the person making the payment sec_1504 provides generally that the term affiliated_group means one or more chains of includible corporations connected through stock ownership with a common parent in general at least percent of stock by both voting power and value must be owned by the parent or by another corporation in the chain sec_1504 defines includible_corporation to mean any corporation except those exempt from taxation under sec_501 insurance_companies foreign_corporations those with respect to which an election under sec_936 is in effect regulated_investment_companies real_estate_investment_trusts a disc and an s_corporation sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership these regulations were effective beginning on date under sec_301_7701-3 unless an entity elects otherwise an eligible_entity in existence prior to date will have the same classification that the entity claimed under sec_301_7701-1 through as in effect prior to date prior to date sec_301_7701-1 provided that the tests or standards to be applied in determining the classification in which an organization belongs whether the entity is an association partnership trust or other taxable entity were set forth in former sec_301_7701-2 through under former sec_301_7701-2 the term association refers to an organization whose characteristics require it to be classified for purposes of taxation as a corporation rather than another type of organization such as a partnership six characteristics ordinarily found in a pure corporation taken together distinguish it from other organizations these characteristics are i associates ii an objective to carry on business and divide the gains therefrom iii continuity_of_life iv centralization of management v liability for corporate debts limited to corporate property and vi free_transferability_of_interests an organization will be treated as an association if the corporate characteristics are such that the organization more nearly resembles a corporation than a partnership rationale as an initial matter we note that x is providing air transportation to y not merely leasing an aircraft x owns and maintains the aircraft and employs one or more pilots to operate the aircraft and has all elements of possession command and control while y or the officer shareholders of y determine the schedule and destination of each of the flights by the aircraft this fact is not material for purposes of determining possession command and control revrul_76_431 1976_2_cb_328 the air transportation provided by x constitutes taxable_transportation as defined in sec_4262 thus the payments by y to x are subject_to the tax imposed by sec_4261 unless exempted by the affiliated_group exemption set forth in sec_4282 in order for a payment for otherwise taxable air transportation to meet the sec_4282 exemption the payment must be between members of an affiliated_group as defined in sec_1504 without regard to the exclusions set forth in sec_1504 that section requires that the members of the affiliated_group be includible corporations meeting certain specified common_stock ownership requirements the term includible corporations is defined to include most types of corporations with certain exceptions specified in sec_1504 revrul_93_5 1993_1_cb_227 states that virginia limited_liability companies have associates and an objective to carry on business and divide the gains therefrom but lack the four remaining corporate characteristics because virginia limited_liability companies lack those characteristics revrul_93_5 holds that virginia limited_liability companies are classified as partnerships for federal tax purposes for those periods prior to date thus x is classified as a partnership for federal tax purposes for all periods prior to date effective date sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership however under sec_301_7701-3 unless an entity elects otherwise an eligible_entity in existence prior to date will have the same classification that the entity claimed under sec_301_7701-1 through as in effect prior to date for the periods at issue here x did not file an election to be classified as an association thus x remained classified as a partnership for federal tax purposes for all periods at issue there is no provision in the code that allows an entity properly classified as a partnership for federal tax purposes under either the entity classification regulations in effect prior to date or the regulations that became effective on date to be classified as a corporation for purposes of sec_1504 because x is not a corporation it cannot be a member_of_an_affiliated_group as defined in sec_1504 thus payments to x cannot be exempt from the tax imposed by sec_4261 by reason of the exemption set forth in sec_4282 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
